Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 4, 2016

                                      No. 04-16-00721-CV

                     402 LONE STAR PROPERTY, LLC and Craig Otto,
                                     Appellants

                                                v.

                                     Barry L. BRADFORD,
                                            Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08653
                          Honorable Gloria Saldana, Judge Presiding

                                         ORDER
       The clerk’s record was due October 31, 2016, but was not filed. On November 1, 2016,
the clerk filed a notification of late record stating the clerk’s record was not filed because
appellants have not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellants are not entitled to the record without paying the fee.

       We ORDER appellants to provide written proof to this court on or before November 14,
2016 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk have
been made to pay the clerk’s fee; or (2) appellants are entitled to the clerk’s record without
prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellants fail to file such
proof within the time provided, this appeal will be dismissed for want of prosecution. See id. R.
37.3(b).

        We order the clerk of this court to serve copies of this order on all counsel, the district
clerk, and the court reporter.
                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court